Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on April 15, 2022.
3.	Claims 1-2, 5-7, 9, 11-12, 15-17, 19 and 21-28 are pending in this application.

Terminal Disclaimer
4.	The terminal disclaimer filed on April 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,091, 439 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 1-2, 5-7, 9, 11-12, 15-17, 19 and 21-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the following features:
“a plurality of infrared imaging modules arranged in a lattice configuration having a plurality of rows and a plurality of columns of the infrared imaging modules positioned on a shared base, disposed in the system housing, and adapted to image a scene, 
wherein each of the infrared imaging modules comprises: a module housing, an optical element adapted to receive infrared radiation from the scene, an array comprising a plurality of infrared sensors arranged in a plurality of rows and a plurality of columns of the sensors disposed in the module housing and adapted to capture an image of the scene based on the infrared radiation received through the optical element”, along with all the other limitations as recited in claim 1(Please refer to Final rejection dated 1/24/2022 and Non-final rejection dated 6/25/2021).
Independent claim 11 recites a method comprising similar limitations as independent claim 1, therefore, independent claim 11 is allowed for the same reasons.
Dependent claims 2, 5-7, 9, 12, 15-17, 19 and 21-28 are allowed by virtue of their dependency to the independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482